
	

113 HR 5817 IH: To amend section 701 of the Veterans Access, Choice, and Accountability Act of 2014 to clarify the period of eligibility during which certain spouses are entitled to assistance under the Marine Gunnery Sergeant John David Fry Scholarship.
U.S. House of Representatives
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5817
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2014
			Ms. Duckworth introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend section 701 of the Veterans Access, Choice, and Accountability Act of 2014 to clarify the
			 period of eligibility during which certain spouses are entitled to
			 assistance under the Marine Gunnery Sergeant John David Fry Scholarship.
	
	
		1.Clarification of Eligibility for Marine Gunnery Sergeant John David Fry Scholarship
			Section 701(d) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146;
			 128 Stat. 1796; 38 U.S.C. 3311 note) is amended to read as follows:
			
				(d)ApplicabilityThe amendments made by this section shall apply with respect to a quarter, semester, or term, as
			 applicable, commencing on or after January 1, 2015. For purposes of
			 section 3311(f)(2) of title 38, United States Code, any member of the
			 Armed Forces who died during the period beginning on September 11, 2001,
			 and ending on December 31, 2005, is deemed to have died on January 1,
			 2006..
		
